                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:18-cv-00062-FDW-DSC


 COTRINNA STAMEY,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

No. 11) and Defendant’s Motion for Summary Judgment (Doc. No. 17). Pursuant to 28 U.S.C. §

636 (b)(1)(B), these motions were referred to the Magistrate Judge David Cayer for issuance of a

Memorandum and Recommendation (“M & R”) for disposition (Doc. No. 19). The M & R

respectfully recommends Plaintiff’s Motion for Summary Judgment be denied, Defendant’s

Motion for Summary Judgment be granted, and the Commissioner’s decision be reversed. After

Plaintiff filed objections to the M & R (Doc. No. 20), and Defendant rested on the memorandum

previously filed with this Court (Doc. No. 21), this matter is now ripe for review.

       For the reasons set forth, the Court OVERRULES Plaintiff’s objections (Doc. No. 20),

ACCEPTS and ADOPTS the M & R (Doc. No. 19), DENIES Plaintiff’s Motion for Summary

Judgment (Doc. No. 11), GRANTS Defendant’s Motion for Summary Judgment (Doc. No. 17),

and AFFIRMS the Commissioner’s decision.




                                                 1
                                  I. PROCEDURAL HISTORY

       Plaintiff does not lodge any specific objections to the procedural history and factual

Background, Standard of Review, or Discussion of the sequential evaluation process. Having

conducted a careful review of these portions of the M & R, the Court finds that the M & R’s

treatment thereof is correct and supported by the record. Because the procedural posture before

this Court is different than that of the magistrate judge, the Court provides a short review of the

applicable legal authority for reviewing an M & R.

                                  II. STANDARD OF REVIEW

   A. Review of the Commissioner’s Determination

       Pursuant to the Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), this Court's

review of a final decision of the Commissioner of Social Security is limited to: (1) whether

substantial evidence supports the Commissioner’s decision, Richardson v. Perales, 402 U.S. 389,

390, 401 (1971), and (2) whether the Commissioner applied the correct legal standards, 42 U.S.C.

§ 405(g) (2006); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Rhyne v. Astrue, 3:09–

cv–412–FDW–D SC, 2011 WL 1239800, at *2 (W.D.N.C. Mar. 30, 2011). Furthermore, “it is not

within the province of a reviewing court to determine the weight of evidence, nor is it the court’s

function to substitute its judgment for that of the Secretary if his decision is supported by

substantial evidence.” Hays, 907 F.2d at 1456; see also Rhyne, 2011 WL 1239800 at *2.

       Substantial evidence is “more than a scintilla and [it] must do more than create a suspicion

of the existence of a fact to be established. It means such relevant evidence that a reasonable mind

would accept as adequate to support a conclusion.” Smith v. Heckler, 782 F.2d 1176, 1179 (4th

Cir.1986) (quoting Richardson, 402 U.S. at 401); Rhyne, 2011 WL 1239800 at *2. Thus, if this

Court finds that the Commissioner applied the correct legal standards and that his decision is



                                                 2
supported by substantial evidence, the Commissioner's determination may not be capriciously

overturned.

   B. Review of the Memorandum and Recommendation

       In this case, the M & R recommended that: (1) Plaintiff’s Motion for Summary Judgment

be denied; (2) Defendant’s Motion for Summary Judgment be granted; and (3) the Commissioner’s

determination be affirmed. The M & R found that there was “substantial evidence to support the

ALJ’s evaluation of the record and his ultimate determination that Plaintiff was not disabled.”

(Doc. No. 19 at 7–8).

       The Federal Magistrate Act states that a district court “shall make a de novo determination

of those portions of the report or specific proposed findings or recommendations to which

objection was made.” 28 U.S.C. § 636(b)(1); see also Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983). De novo review is not required, however, “when a party makes general or conclusory

objections that do not direct the court to a specific error in the magistrate judge’s proposed findings

and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see also Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Objections to an M & R

must specifically identify portions of the report and the basis for those objections. Fed. R. Civ. P.

72(b). Furthermore, “a general objection to a magistrate judge’s findings is not sufficient—‘a party

must object to the [magistrate’s] finding or recommendation . . . with sufficient specificity so as to

reasonably alert the district court of the true ground for the objection.’” United States v. Benton,

523 F.3d 424, 428 (4th Cir. 2008) (quoting United States v. Midgette, 478 F.3d 616, 621 (4th Cir.

2007)). General objections include those that merely restate or reformulate arguments a party has

made previously to a magistrate judge. See Jackson v. Astrue, No. 1:09–cv–467, 2011 WL

1883026 (W.D.N.C. May 17, 2011); Aldrich v. Bock, 327 F.Supp.2d 743, 747 (E.D.Mich. 2004)



                                                  3
(“A general objection or one that merely restates the arguments previously presented is not

sufficient to alert the court to alleged errors on the part of the magistrate judge. An ‘objection’ that

does nothing more than state a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an ‘objection’ as that term is used in this

context.”). “Examining new arguments already assessed in the M & R would waste judicial

resources; parties must explain why the M & R is erroneous, rather than simply rehashing their

prior filings and stating the report’s assessment was wrong.” Hendrix v. Colvin, No. 5:12–cv–

01353, 2013 WL 2407126, at *12 (D.S.C. June 3, 2013). “General or conclusive objections result

not only in the loss of de novo review by the district court, but also in the waiver of appellate

review.” Brock v. Colvin, No. 2:13–cv–0039–FDW–DSC, 2014 WL 5328651, at *3 (W.D.N.C.

Oct. 20, 2014) (citation omitted).

                                           III. ANALYSIS

        In Plaintiff’s brief to this Court, Plaintiff objects to the M & R on two grounds. First,

Plaintiff argues that the M & R erroneously affirmed the ALJ’s RFC determination. (Doc. No. 20

at 1-3). Second, Plaintiff argues that the M & R erroneously affirmed the ALJ’s step three

reasoning regarding Listing 1.04A. Id. at 3-5. The Court reviews these objections de novo.

    A. Plaintiff’s Objection to the M & R Concerning RFC Formulation

        Plaintiff’s first assignment of error is that the M & R incorrectly affirmed the ALJ’s

determination of Plaintiff’s RFC. Id. at 1. Specifically, Plaintiff argues that (1) “an ALJ cannot

satisfy her duty to analyze the evidence via ‘analysis by proxy’ of the State [a]gency non-

examining consultant’s findings;” (2) the ALJ failed to properly incorporate the analyses of the

state agency medical consultants; (3) the ALJ failed perform a proper function-by-function

assessment as required by Mascio and SSR 96-8p; and (4) the M & R did not directly address



                                                   4
Plaintiff’s own description of her limitations, namely her ability to walk and stand and her need to

elevate her legs. Id. at 1-3.

        The RFC is an administrative assessment of “an individual’s ability to do sustained work-

related physical and mental activities in a work setting on a regular and continuing basis” despite

impairments and related symptoms. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996); see also

20 C.F.R. § 404.1545(a)(1). SSR 96-8p requires that the ALJ consider “all relevant evidence in

the case record,” including the claimant’s medical history and symptoms and laboratory findings,

the effects of treatment, reports of daily activity, recorded observations, medical source statements,

and objective effects of symptoms. Id. An ALJ must “include a narrative discussion describing

how the evidence supports each conclusion” in the RFC, Monroe v. Colvin, 826 F.3d 176, 189

(4th Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015)), and discuss which

evidence the ALJ found credible and why, see id. at 189 (quoting Radford v. Colvin, 734 F.3d 288,

295 (4th Cir. 2013)). Once the ALJ performs a function-by-function analysis, only then may an

ALJ express the RFC of the exertional levels of light, medium, heavy, and very heavy. See SSR

96-8p, 1996 WL 374184, at *1. “Thus, a proper RFC analysis has three components: (1) evidence,

(2) logical explanation, and (3) conclusion.” Thomas v. Berryhill, No. 17-2215, 2019 WL 193948,

at *3 (4th Cir. Jan. 15, 2019).

        Here, as the M & R notes and a review of the record confirms, the ALJ considered all of

the relevant medical evidence, as well as Plaintiff’s own allegations regarding her symptoms and

daily activities. (Tr. 35-44). Importantly, the ALJ gave several reasons, citing to the record, for

discrediting Plaintiff’s allegations that she was unable to perform the requisite jobs functions. Id.

The ALJ also evaluated Plaintiff’s credibility in determining Plaintiff’s RFC as required by

Mascio. Ultimately, the ALJ concluded that Plaintiff was limited to light work as defined in 20



                                                  5
C.F.R. 404.1567(b) with additional limitations. (Tr. 35). Accordingly, the Court finds that the

ALJ’s RFC assessment complies with SSR 96-8p and is supported by substantial evidence.

       While Plaintiff is correct that “an ALJ cannot satisfy her duty to analyze the evidence via

‘analysis by proxy’ of the State [a]gency non-examining consultant’s findings,” see Radford v.

Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (citing Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995)

(holding that reliance on the opinion of nonexamining physicians cannot, by itself, constitute

substantial evidence)), an ALJ may satisfy the function-by-function requirement by referencing a

properly conducted function-by-function analysis of state agency consultants, see Settlemyre v.

Colvin, No. 5:14–cv–00199–MOC, 2015 WL 5457950, at *4 (W.D.N.C. Sept. 16, 2015); Linares

v. Colvin, No. 5:14-cv-00120, 2015 WL 4389533, at *3 (W.D.N.C. July 17, 2015) (“Because the

ALJ based his RFC finding, in part, on the function-by-function analysis of the State agency

consultant, the ALJ's function-by-function analysis complied with SSR 96–8p.”) (emphasis added)

(citations omitted). Contrary to Plaintiff’s assertion, the M & R did not find that the ALJ satisfied

the function-by-function requirement by relying solely on the state medical opinions. Rather, the

M & R concluded that the ALJ satisfied the function-by-function requirement under SSR 96-8p

by assessing the inconsistencies in the record; Plaintiff’s own description of limitations from

alleged symptoms; unfavorable and favorable medical evidence; and the state agency function-by-

function analysis. See (Doc. No. 20 at 5-6). This Court agrees.

       Plaintiff next argues that the ALJ failed to properly reference and evaluate the consulting

opinions of Doctors Levin and Clayton. (Doc. No. 20 at 2). The ALJ must consider the opinions

provided by medical sources “together with the rest of the relevant evidence.” SSR 96–8p, 1996

WL 374184, at *7. The ALJ must also address those opinions and—if they conflict with the ALJ’s

assessment of the claimant’s RFC—must explain why the opinions were not adopted. Id. Here, the



                                                 6
ALJ discussed the state agency medical consultant opinions; accorded the consulting opinions

some weight because they were supported and consistent with the evidentiary record; and

incorporated those opinions into her RFC determination based on her assessment of the overall

record. (Tr. 43-44). Based on the totality of the evidence, including the medical opinions in the

record, the ALJ found that Plaintiff retained the RFC to perform light work as defined in 20 C.F.R.

404.1567(b) with limitations to occasional stooping and crouching, and requiring a sit/stand option

to alternate positions approximately twice per hour, without losing productivity. (Tr. 35, 44). Thus,

the Court finds that the ALJ complied with the requirements of SSR 96-8p and her assessment of

those opinions is supported by substantial evidence. Notably, the ALJ reached more restrictive

conclusions about Plaintiff’s abilities than the state agency medical consultants.

       Finally, Plaintiff argues that the M & R erred by not directly addressing Plaintiff’s own

description of her limitations. Id. at 3. The Court finds that Plaintiff’s argument is without merit

as it confuses the role of the magistrate judge in reviewing an ALJ’s decision. The courts’ review

of the ALJ decision is limited to: (1) whether substantial evidence supports the Commissioner’s

decision, and (2) whether the Commissioner applied the correct legal standards. Richardson v.

Perales, 402 U.S. 389, 390, 401 (1971). Courts do not reweigh evidence or make credibility

determinations in evaluating whether a decision is supported by substantial evidence. See Craig v.

Chater, 76 F.3d 585, 589 (4th Cir.1996)). Ultimately, it is the duty of the Commissioner, not the

courts, to make findings of fact and to resolve conflicts in the evidence. Hays, 907 F.2d at 1456;

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979). This Court finds that the M & R applied the

proper standard of review and properly analyzed the ALJ decision. Upon de novo review of the

record, this Court also finds that the ALJ properly considered Plaintiff’s descriptions of her own

limitations as required under SSR 96-8p. Because Plaintiff fails to raise a persuasive argument that



                                                 7
the law was misapplied or that the RFC was unsubstantiated with substantial evidence, this Court

finds that the Plaintiff’s first objection regarding the ALJ’s RFC determination is overruled.

   B. Plaintiff’s Objection to the M & R Concerning Listing 1.04

       Plaintiff’s next assigns error to the portion of the M & R affirming the ALJ’s finding that

Plaintiff’s impairments did not meet or medically equal the requirements of Listing 1.04(A). (Doc.

No. 20 at 3-5). Plaintiff raises objections concerning straight leg raise testing and whether there

was sufficient evidence in the record to satisfy the other conditions of Listing 1.04(A). Id. at 4.

       To qualify as disabled under Listing 1.04(A), a claimant must demonstrate: (1) evidence

of nerve root compression characterized by neuro-anatomic distribution of pain; (2) limitation of

motion of the spine; (3) motor loss (atrophy with associated muscle weakness or muscle weakness)

accompanied by sensory or reflex loss; and (4) if there is involvement of the lower back, positive

straight-leg raising test (sitting and supine). 20 C.F.R. Part 404, Subpart P, App’x 1, § 1.04(A)

(quotation marks omitted); Duckworth v. Berryhill, No. 5:15-cv-00129, 2017 WL 1528757, at *6

(W.D.N.C. Apr. 26, 2017). “An impairment that manifests only some of those criteria, no matter

how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). The burden of

demonstrating that an impairment meets or equals a listed impairment rests with the claimant. Id.;

see also Kellough v. Heckler, 785 F.2d 1147, 1152 (4th Cir. 1986). This burden requires the

claimant to “present medical findings equal in severity to all the criteria for that listing . . . .”

Odoms v. Colvin, No. 1:15-cv-00252-MOC, 2016 WL 3679293, at *4 (W.D.N.C. July 11, 2016)

(citing Sullivan, 493 U.S. at 530–31) (emphasis in original).

       The ALJ must clearly articulate the reasons for her decision regarding a listed impairment.

Kiernan v. Astrue, 3:12-cv-459–HEH, 2013 WL 2323125, at *5 (E.D. Va. May 28, 2013). A

cursory explanation in step three is satisfactory so long as the decision as a whole demonstrates



                                                  8
that the ALJ considered the relevant evidence of record and there is substantial evidence to support

the conclusion. See Smith v. Astrue, 457 F. App’x 326, 328 (4th Cir. 2011). For example, “[w]here

the ALJ analyzes a claimant’s medical evidence in one part of the decision, there is no requirement

that [she] rehash that decision in [her] Step 3 analysis.” Kiernan, 2013 WL 2323125, at *6 (citing

Smith, 457 Fed. App’x at 328). What is required is that the ALJ’s decision has sufficient discussion

of the evidence and explanation of its reasoning such that meaningful judicial review is possible.

Id. (citing Diaz, 577 F.3d at 504). Ultimately, the role of this Court is to examine the record to

determine if substantial evidence supports the ALJ’s decision.

       Here, the ALJ’s analysis was sufficiently detailed at step three to allow for meaningful

judicial review. At step three, the ALJ stated:

       Listing 1.04 requires the presence of a compromise of a nerve root. The evidence
       of record is devoid of such evidence. Furthermore, even if there was evidence of
       nerve root compromise, the claimant does not show motor loss, muscle weakness,
       sensory or reflex loss. The record also does not reveal spinal arachnoiditis with a
       need to change position or posture more than once every two hours or lumbar
       stenosis with the inability to ambulate effectively. The claimant has not met her
       burden of presenting medical evidence that supports such a finding. Radford v.
       Colvin was considered. The undersigned notes that the claimant admitted that her
       impairments did not meet the criteria of any of the listing impairments. The
       undersigned as reviewed the medical evidence of record in its entirety and finds
       that the claimant’s impairments do not meet or equal the level of severity set forth
       in any of the listed impairments.

(Tr. 34-35).

       Plaintiff objects to the M & R’s statements concerning her positive straight-leg raising,

arguing that performance of the straight-leg raise test (SLR) in the sitting and supine position can

be assumed within the standard of care. (Doc. No. 20 at 3-4); see Newkirk v. Berryhill, No. 7:15-

cv-273-BO, 2017 WL 1102615, at *2 (E.D.N.C. Mar. 22, 2017). While the Court agrees that

insufficient evidence concerning whether a SLR test was performed in both sitting and supine

positions should “not be fatal to plaintiff’s claim that [her] condition satisfies Listing 1.04(A),”

                                                  9
see Newkirk, 2017 WL 1102615, at *2, in the instant case the ALJ did not find SLR deficiencies

at step 3 of her analysis. Rather, as stated above, the ALJ found that “there was no evidence of

compromise of a nerve root and even if there was such evidence, the claimant did not present

motor loss, muscle weakness, and sensory or reflex loss.” See (Tr. 35). Because Plaintiff failed to

meet her burden as to the severity of all the criteria for Listing 1.04(A), the ALJ concluded that

Listing 1.04(A) was not satisfied.

       As the M & R notes, and this Court agrees, these findings are sufficient to meet the ALJ’s

obligation to explain why Listing 1.04(A) is not satisfied. The fact that “the ALJ does not spell out

every fathomable consideration is not reversable error.” Smith v. Astrue, 2:11–cv–32, 2012 WL

1435661, at *6 (N.D. W.Va. Apr. 24, 2012) (citation omitted). A review of the decision as a whole

indicates that the ALJ’s step three conclusion is supported by substantial evidence, and that the

ALJ’s step three analysis does in fact support her conclusion that Plaintiff does not meet or

medically equal Listing 1.04(A). The Court cannot reweigh the evidence or substitute its judgment

for that of the ALJ. See Hays, 907 F.2d at 1456. Thus, Plaintiff’s objection to the M & R

concerning Listing 1.04(A) is overruled.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court ADOPTS the M & R (Doc. No. 19), DENIES

Plaintiff’s Motion for Summary Judgment (Doc. No. 11), and GRANTS Defendant’s Motion for

Summary Judgment (Doc. No. 17). Therefore, the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.
                                           Signed: February 26, 2019




                                                 10
